While I concur in large part with the majority's opinion and analysis, I must respectfully dissent from the majority's judgment on two issues. First, while I agree that the trial court abused its discretion in failing to consider defendant-appellee's Social Security contributions in its marital pension calculation, I do not agree with the majority's instruction to the trial court to employ the "hypothetical Social Security benefit" formula as a means of evaluating the marital pension.
As the majority notes, there are a number of different formulas which have been used by different appellate districts in Ohio. This is due in large part to the fact that an equitable distribution of pension or retirement benefits must be based on the unique facts and circumstances of each case. See Hoyt v.Hoyt (1993), 53 Ohio St. 3d 177, 559 N.E.2d 1292. Accordingly, I would refrain from *Page 37 
instructing the trial court to employ the hypothetical Social Security benefit and, instead, allow the trial court to decide the manner in which it wishes to evaluate both parties' pensions under the facts and circumstances of this case. That this case has been to this court twice before on unrelated issues is of no consequence.
Finally, I disagree with the majority in its finding that appellee failed to prove that the $16,000 given by his mother was a gift. In this case, plaintiff-appellant argued that the $16,000 was a loan repaid from her premarital assets, i.e., fee referral. Thus she argues that the trial court erred in failing to compensate her for the repayment.
However, defendant-appellee testified, as did his mother, that the $16,000 was a gift to the couple which did not have to be repaid. Additionally, defendant presented a mortgage application document that listed the money as a gift from defendant-appellee's parents that did not have to be repaid.
It is well established that a reviewing court will not substitute its judgment for that of the trial court unless the trial court's decision is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 5 OBR 481, 450 N.E.2d 1140; Bisker v. Bisker (1994), 69 Ohio St. 3d 608,  635 N.E.2d 308. Moreover, a reviewing court must be guided by the presumption that the findings of the trial court are correct. In re Jane Doe 1 (1991), 57 Ohio St. 3d 135,566 N.E.2d 1181; McCoy v. McCoy (1993), 91 Ohio App. 3d 570,632 N.E.2d 1358.
With the conflicting evidence presented at trial concerning the $16,000 and given that the weight of the evidence and the credibility of the witnesses are primarily within the province of the fact finder, Perusek v. Perusek (Apr. 18, 1996), Cuyahoga App. No. 69299, unreported, 1996 WL 191758, I cannot agree with the majority that the trial court's decision was unreasonable, arbitrary, or unconscionable.
For the above stated reasons, I concur in part and respectfully dissent in part. *Page 38